DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Applicant argues that Tanaka, the prior art relied upon, does not disclose the deployed supplemental portion is configured to extend down to a position aligned with a head of a vehicle passenger and to help support the head of the vehicle passenger. However, this claim limitation under its broadest reasonable interpretation is disclosed by Tanaka. See fig.10 (Tanaka) the deployed supplemental portion (23) extends down to a position aligned with a head of a vehicle passenger and to help support the head of the vehicle passenger. Tanaka discloses that at full deployment (with the supplemental portion deployed, again see fig.10) the airbag apparatus will secure a great distance between the airbag and the window in an inboard and outboard direction and will therefore be capable of preventing an occupants head from moving toward an exterior of a vehicle, therefore the supplemental portion is helping support the head of the vehicle passenger. The claim limitation of the deployed supplemental portion to extend down to a position aligned with a head is sufficiently broad enough to be met by Tanaka, as it is also conditional on the size of the occupant and therefore Tanaka’s supplemental portion 23 is aligned with the head of a vehicle passenger. 
New claims 20-22 have been considered and are rejected in view of Tanaka (US 8414021).

Drawings
The drawings received on 12/01/2021, are acceptable. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-15, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 8414021). 
	In regards to claim 1 and 10-12, TANAKA discloses an airbag system (M) for a vehicle body (V), comprising: 
an inflator (15) mounted on the vehicle body; and 
an airbag (20), in fluid communication with the inflator (Col.5 lines 27-30), further comprising 
a plurality of mounting portions (12, 44A or 44B),  integral to the upper edge of the inflatable main portion (Fig.1), configured to attach to the vehicle body (V) via a plurality of fasteners (13); 
an inflatable main portion (21) integral to the plurality of mounting portions, the inflatable main portion having an outboard interface side (left side, Fig.9-10) and an inboard engagement side (right side, Fig.9-10); and 
a supplemental portion (23) integral to the inflatable main portion at an upper edge of the inflatable main portion, the supplemental portion includes an outboard vehicle side (left side, Fig. 10) and an inboard interface side (right side Fig.10) which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (right side of 23 in contact with left side of 21, Fig.10); 
wherein the inflatable main portion (21) is configured to deploy inboard of a vehicle window while the supplemental portion (23) is configured to deploy between an upper region of the inflatable main portion and an upper vehicle rail (2) and an upper portion of the vehicle window so as to urge an upper region of the inflatable main portion toward an inboard direction (Col.5 lines 54-69, Col.13 lines 20-22, and Col.15 lines 43-45), wherein the deployed supplemental portion is configured to extend down to a position aligned with a head of a vehicle passenger and to help support the head of the vehicle passenger. 
	In regards to claim 2, TANAKA discloses wherein the inboard engagement side of the inflatable main portion is a smooth continuous surface (see Fig.9 &10).
	In regards to claim 4 and 13, TANAKA teaches wherein the inboard interface side is adjacent to an upper portion of the outboard interface side of the inflatable main portion when the airbag is in a folded, stowed position (Col.17 Lines 20-24).
	In regards to claim 5 and 14, TANAKA teaches, wherein the inboard interface side (right side of 23) of the supplemental portion is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (left side of 21) when the airbag is in a deployed position (Fig.10, Col.5 lines 54-59).
	In regards to claim 6, TANAKA teaches, wherein the supplemental portion (23) and the inflatable main portion (21) are fully expanded when the airbag is in the deployed position.

	In regards to claim 8, TANAKA teaches that the supplemental portion 23 may be located to be deployable over w1 and w2, corresponding to a first and second row of the vehicle respectively, in order to prevent an ejection of an occupant in an assured manner, the supporting inflatable region is preferably located on an area of the window. Therefore the airbag (20) would have a secondary supplemental portion (23) integral to the inflatable main portion at the upper edge of the inflatable main portion (21), the secondary supplemental portion including an outboard vehicle side (left side) and an inboard interface side (right side) which is disposed adjacent to a portion of the outboard interface side of the inflatable main portion (left side of 21), wherein the secondary supplemental portion is disposed proximate to a second row of the vehicle body (W2) (Col.16, line 49-57).
	In regards to claim 9, TANAKA teaches wherein the secondary supplemental portion is in fluid communication (inlet port 29, feed channel 28) with the inflatable main portion (21), the gas inflator (Col.5 lines 27-30), and the supplemental portion (23).
	In regards to claim 15, TANAKA teaches the airbag is a side curtain airbag. (Col.5 lines 1-11, Fig.1).
	In regards to claim 17, TANAKA discloses, wherein deployment of supplemental portion (23) between the upper region of the inflatable main portion and the upper vehicle rail causes a lowest extent of the inflatable main portion (21d) to deploy in the inboard direction (I) to a position that is spaced from an adjacent lateral surface of the vehicle body (Side surface of vehicle V, W1). (Col.13 lines 10-22, Fig.10).
	In regards to claim 18, TANAKA discloses, wherein inflation of the supplemental portion causes the inflatable main portion to be pivoted in an inboard direction (I) away from an adjacent lateral surface of the vehicle body (side surface of vehicle W1) (Col.13 lines 10-22, Fig.10).

	In regards to claim 20, TANAKA discloses, wherein deployment of supplemental portion (23) between the upper region of the inflatable main portion (21) on the upper vehicle rail causes a lowest extent of the inflatable main portion (21d) to deploy in the inboard direction to a position that is spaced from an adjacent lateral surface of the vehicle body (see fig.10, Col.13 line 28-38. 
	In regards to claim 21, TANAKA disclose wherein inflation of the supplemental portion causes the inflatable main portion to be pivoted in an inboard direction away from an adjacent lateral surface of the vehicle body. (Col. 13 lines 1-38)
	In regards to claim 22, TANAKA discloses wherein the deployed inflatable main portion (21) extends in an inboard direction to an adjacent vehicle seat, see fig.10, Col.13 lines 1-38. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 8414021).

	In regards to claim 3, TANAKA discloses deployment of the supplemental portion (23) causes the inboard engagement side of the inflatable main portion (21) to be protruded inward at what appears to be an acute angle relative to a roofline (please note that roofline is understood to be a horizontal at the In re Aller, 105 USPQ 233. Additionally, it would be understood to be beneficial to move the airbag inward away from a vertical so as to lessen the occupant’s chances of hitting the window. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/C.A.M./               Examiner, Art Unit 3616                                                                                                                                                                                         


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616